DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed 23 MAY 2022 has been considered.  Claim 1 is amended to further define the invention. Claim 24 is cancelled.
Current pending claims are Claims 1-23 and 25-30 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 MAY 2022, with respect to the objection to the drawings, the objection to the specification, the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the objection to the specification, the 112(b) rejection and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 23 MAY 2022, Applicant has amended Claim 1 to include the limitation of Claim 24 and other limitations to further define the invention.  The amendment to the claim defines the “ at least one volatile organic compound (VOC) comprising a marker for a disease in the air flow sample through the plurality of graphene- based sensors, and wherein the disease is COVID-19.”
The Examiner has updated the search and has reconsidered specifically teaching the rapid breath testing system is exclusively for the disease COVID-19.  The Examiner has updated the search in Google to consider gas, breath or respiratory keywords along with graphene-based sensor and COVID-19.  There are no references which teach the rapid breath testing system comprising: a mouthpiece operable to receive air flow from a breath; and a cassette comprising a biosensor and a cassette conduit having a cassette inlet and a cassette outlet, wherein the mouthpiece is removably connected to the cassette inlet such that at least a sample of the air flow passes through the cassette conduit and over the biosensor, wherein the biosensor comprises a plurality of graphene-based sensors and the biosensor is operable to detect a presence of at least one volatile organic compound (VOC) comprising a marker for a disease in the air flow sample through the plurality of graphene- based sensors, and wherein the disease is COVID-19, prior to the effective filing date of 29 OCTOBER 2020.  Many NPL documents available for detection of a marker of COVID-19 are in 2021 and 2022 which is after the effective filing date.  
All of the previously applied references in the previous rejection teach a breathalyzer with a mouthpiece and a biosensor, but fail to teach the specific marker for a disease of COVID-19.  Since the claimed invention is so that the system is for operable to detect a presence of at least one volatile organic compound (VOC) this limitation is given weight to the extent the system must be capable of detecting the presence of at least one VOC, comprising a marker of a disease.  
Claims 1-23 and 35-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797